                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Rasheen Gerard Benjamin                                           Docket No. 4:08-CR-73-1FL

                               Petition for Action on Supervised Release

COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Rasheen Gerard Benjamin, who, upon an earlier
plea of guilty to 18 U.S.C. §§ 922(g)(1) and 924, Felon in Possession of a Firearm , was sentenced by the
Honorable James C. Fox, Senior U.S. District Judge, on July 7, 2011, to the custody of the Bureau of Prisons
for a term of 120 months. It was further ordered that upon release from imprisonment the defendant be
placed on supervised release for a period of 36 months.

On April 5, 2017, the defendant’s case was reassigned to United States District Judge Louise Wood
Flanagan for all further proceedings.

Rasheen Gerard Benjamin was released from custody on July 19, 2019, at which time the term of supervised
release commenced.

On August 6, 2020, a violation report was submitted because the defendant tested positive for cocaine. He
was allowed to continue on supervision and was referred for a substance abuse assessment. His drug testing
was also increased.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On April 11, 2020, the defendant submitted a drug test which returned positive for cocaine on April 18,
2020. It is the recommendation of the probation office to allow the defendant to continue on supervision,
engage in substance abuse treatment, and be placed on a 30 day term of location monitoring.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.




               Case 4:08-cr-00073-FL Document 36 Filed 04/30/20 Page 1 of 2
Rasheen Gerard Benjamin
Docket No. 4:08-CR-73-1FL
Petition For Action
Page 2


Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Maurice J. Foy                                /s/ Jonathan A. Holmes
Maurice J. Foy                                    Jonathan A. Holmes
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 9196104087
                                                  Executed On: April 29, 2020



                                     ORDER OF THE COURT

                                 30th
Considered and ordered this _________               April
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge




              Case 4:08-cr-00073-FL Document 36 Filed 04/30/20 Page 2 of 2
